UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1370


JUNE BUDIARTO,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2015               Decided:   December 18, 2015


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW & PILCHER, PLLC, Washington, D.C., for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Emily Anne Radbord, Assistant Director, Nehal
H. Kamani, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       June Budiarto, a native and citizen of Indonesia, petitions

for   review    of    an    order    of     the    Board     of    Immigration     Appeals

dismissing his appeal from the immigration judge’s denial of his

requests for asylum and withholding of removal. *                            We deny the

petition for review.

       We    have    reviewed       the   record,        including     the    supporting

evidence presented to the immigration court and the transcript

of    Budiarto’s     merits     hearing.           We   conclude      that   the    record

evidence does not compel any factual findings contrary to those

made by the immigration judge and affirmed by the Board, see 8

U.S.C.      § 1252(b)(4)(B)      (2012),          and   that      substantial    evidence

supports the Board’s decision to uphold the denial of Budiarto’s

applications        for    relief,    see    INS v.      Elias–Zacarias,         502    U.S.

478, 481 (1992) (“The BIA’s determination that [an applicant is]

not    eligible      for    asylum . . . can            be   reversed    only      if   the

evidence presented . . . [is] such that a reasonable factfinder

would have to conclude that the requisite fear of persecution

       *
       Budiarto did not challenge in his administrative appeal
the immigration judge’s denial of his application for relief
under the Convention Against Torture.   As such, to the extent
that Budiarto seeks review of the disposition of this claim, we
lack jurisdiction to consider it.    See 8 U.S.C. § 1252(d)(1)
(2012); Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir. 2010)
(“It is well established that an alien must raise each argument
to the BIA before we have jurisdiction to consider it.”
(internal quotation marks omitted)).



                                             2
existed.”).     Finally, the agency’s rejection of Budiarto’s past

persecution     claim,          which   was    predicated             exclusively    on   the

bombing of Budiarto’s church on Christmas Eve of 2000, is not

“‘manifestly contrary to the law.’”                        Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2012)); see Susanto v. Gonzales, 439 F.3d 57, 59-60 (1st Cir.

2006) (upholding denial of past persecution claim asserted by

Indonesian    petitioners          based,      in    part,       on    church   bombing    by

Muslim extremists).

     Accordingly,          we    deny    the       petition       for     review    for   the

reasons    stated     by    the     Board.          See    In    re:     Budiarto    (B.I.A.

Mar. 11,    2015).         We    dispense      with       oral   argument       because   the

facts   and   legal    contentions            are   adequately          presented    in   the

materials     before   this        court      and    argument         would   not   aid   the

decisional process.



                                                                           PETITION DENIED




                                               3